Per Curiam:

The only question presented for decision in this case is if a child of the half blood can inherit property descending through her father when her father had been deprived of her custody by a decree of court entered in a divorce proceeding brought against him by her mother. The statute casting the descent of property uses the word “children.” The relationship of parent and child determines the right of inheritance. The divorce of parents does not affect this relationship. No matter who may have her custody, for .purposes of nurture, a daughter is still the child of her father, and-by statute children of the half blood inherit equally-with those of the whole blood.
The, judgment of the district court is affirmed.